George, J.
1. The excerpts from the charge of the court, contained in grounds 1, '2, 3, and 4 of the amendment to the motion for a new trial, are not accurate statements of law, but, when considered in connection with the context, were not misleading upon any controlling question, and will not require a reversal of the judgment of the trial equrt.
2. If liability for the death of a minor child is shown, the father, who is entitled to the services of his minor child, may recover for the loss of such services, upon proof that the child was possessed of ability and capacity to render valuable services; and it is not necessary to show that the child actually rendered such services. The undisputed evidence in the present record is to the effect that the child (a girl seven years old) did in fact render valuable services to the" father; and in no view of the question was there error in the charge complained of in ground 5 of the motion for a new-trial.
3. The evidence was sufficient to sustain the verdict, which was approved by the trial judge.

Judgment affirmed.

Wade, C. J., and LuTce, J., concur.